       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 1 of 23



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                    OAKLAND DIVISION
 7

 8 CARL ZEISS MEDITEC, INC.,                        Case No: 19-4162 SBA
 9                Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                    RENEWED MOTION FOR
10         vs.                                      PRELIMINARY INJUNCTION
11 TOPCON MEDICAL SYSTEMS, INC.,                    REDACTED
   TOPCON HEALTHCARE SOLUTIONS,
12 INC., TOBIAS KURKZE, GREG                        Dkt. 131, 277, 286
   HOFFMEYER, GENEVIEVE FAY,
13 KATALIN SPENCER, KEITH BROCK,
   CHARLES GUIBORD, JR., JOSEPH
14 CICCANESI, AND MICHAEL CHEN,

15                Defendants.
16

17          Plaintiff Carl Zeiss Meditech, Inc. (“CZMI”) accuses Defendants Topcon Medical
18   Systems, Inc. (“TMS”), and Topcon Healthcare Solutions, Inc. (“THS”) (collectively
19   “Topcon,” unless otherwise noted), along with Tobias Kurzke (“Kurzke”) and seven other
20   former CZMI employees (collectively “Former Employees”)1 of misappropriating its trade
21   secrets. The Third Amended Complaint (“TAC”), the operative pleading, alleges violations
22   of the Federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836, et seq., and the
23   California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426, et seq., and
24   related claims.
25

26

27         The other Former Employees are: Greg Hoffmeyer (“Hoffmeyer”); Genevieve Fay
            1
   (“Fay”); Katalin Spencer (“Spencer”); Keith Brock (“Brock”); Charles Guibord, Jr.
28 (“Guibord”); Joseph Ciccanesi (“Ciccanesi”); and Dr. Michael Chen (“Chen”)
          Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 2 of 23



 1           The parties are presently before the Court on CZMI’s Renewed Motion for
 2   Preliminary Injunction. Dkt. 131, 130-4. CZMI seeks, inter alia, to enjoin Topcon from
 3   releasing a product called Glaucoma Module and to prevent Defendants from disclosing
 4   CZMI’s trade secrets to Topcon or any other entity. Having read and considered the papers
 5   filed in connection with this matter and being fully informed, the Court hereby GRANTS
 6   CZMI’s motion. The Court, in its discretion, finds this matter suitable for resolution
 7   without oral argument. See Fed. R. Civ. P. 78(b); N.D. Cal. Civ. L.R. 7-1(b).
 8   I.      BACKGROUND
 9           A.     FACTUAL SUMMARY
10                  1.     CZMI
11           The parties are familiar with the facts of this case, which are summarized briefly
12   herein to the extent they bear upon the instant motion. CZMI, a subsidiary of non-party
13   Carl Zeiss Meditec AG (“Zeiss”), is a market leader in the ophthalmic diagnostics (“ODx”)
14   industry. See TAC ¶ 33, Dkt. 127, 126-3; Supp. Elman Decl. Exs. 14, 28-29, 33, 37, Dkt.
15   267-6, 271. Among CZMI’s ODx software products is FORUM, a sophisticated data
16   management system designed for ophthalmology practices. See id. ¶ 41; Elman Decl. Ex.
17   7, Dkt. 127-9. Forum has been on the market since 2009. Id.
18           Four years after launching FORUM, CZMI released a companion software product
19   called Glaucoma Workplace, which operates on the FORUM platform. See Elman Decl.
20   Ex. 9, 10, Dkt. 127-11, 127-12. Glaucoma Workplace is designed to diagnose and manage
21   eye diseases, such as glaucoma, and works with ophthalmic devices, such as CZMI’s
22   Humphrey Field Analyzer (“HFA”) and Cirrus OCT (Optical Coherence Tomography).
23   See id.; Supp. Elman Decl. Ex. 33 (Patella Depo. at 73:24-76:5), Dkt. 271-7. An HFA is a
24   device that performs a visual field analysis on a patient (i.e., peripheral vision) to diagnose
25   potential eye conditions, such as glaucoma. Supp. Kurzke Decl. ¶ 8, Dkt. 279-3; TAC ¶ 73.
26   The Cirrus OCT also is used to diagnose eye conditions by performing sophisticated OCT
27   scans of the retina. See Elman Decl. Ex. 3 (Kurzke Depo. at 54:8-14), Dkt. 126-9.
28   Glaucoma Workplace offers a unique software solution in that it combines OCT data and
                                                   -2-
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 3 of 23



 1   visual field data from the HFA and presents the information in a visual way that helps
 2   practitioners formulate a glaucoma diagnosis. See id. (Kurzke Depo. 54:2-21.277:10-14);
 3   Supp. Elman Decl. Ex. 33 (Patella Depo. at 75:11-76:5).
 4              Defendant Kurzke worked at CZMI and Zeiss over the course of approximately
 5   thirteen years. He started with Zeiss in January 2006, and later joined CZMI in 2015. See
 6   Supp. Kurzke Decl. ¶ 3. At CZMI, he served as a Senior Product Manager from August
 7   2015 until April 2018. See id. In that capacity, Kurzke oversaw Glaucoma Workplace and
 8   another product, Retina Workplace. See Geller Decl. Ex. A (Kurzke Depo. at 62:2-26),
 9   Dkt. 142-5. He also worked with the product teams in charge of Cirrus OCT and the HFA.
10   See Elman Decl. Ex. 3 (Kurzke Depo. at 46:13-23). In January 2016, Kurzke transferred
11   his responsibilities for Glaucoma Workplace to Claudia Wasch. See id.
12          Kurzke’s employment with CZMI was governed by a Trade Secret and Confidential
13   Protection Information Agreement (“Trade Secret Agreement”). See id. Ex. 12 ¶ 4 (copy of
14   Trade Secret Agreement executed by Kurzke on March 19, 2015), Dkt. 126-13. This
15   agreement forbade him from using or disclosing any company confidential information
16   belonging to CZMI while employed and after his separation. See id. In addition, Kurzke
17   agreed “that immediately upon termination of employment … [he] shall return to Company
18   all Company property … in all formats … including all Confidential Information [and] …
19   external storage devices….” Id. ¶ 7. Finally, he acknowledged in the agreement that CZMI
20   has “the right to injunctive relief to restrain and enjoin any actual or threatened breach of
21   the provisions of [the Trade Secret Agreement].” Id. ¶ 9.2
22                   2.    Topcon
23          In or about 2017, Topcon Corporation incorporated a new subsidiary, THS, to create
24   software solutions “for the eye-care industry and as the software and tele-ophthalmology
25

26

27
            2 The Trade Secret Agreement expressly applies to employment with Zeiss and any
28   of its subsidiaries or affiliates, including CZMI. Id.
                                                   -3-
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 4 of 23



 1   arm of Topcon Corporation.”3 See Nelson Decl. ¶ 5, Dkt. 5. According to CZMI, in 2018,
 2   Topcon, with assistance from two former CZMI employees now at Topcon, began
 3   recruiting CZMI employees to help Topcon develop ODx products to compete with CZMI.
 4   See TAC ¶ 63. Topcon allegedly focused on recruiting CZMI’s employees with diverse
 5   work experience and who had knowledge of the company’s trade secrets and confidential
 6   information pertaining to CZMI’s ODx products. See id. Topcon denies having engaged in
 7   any such targeted recruitment effort. See Topcon Opp’n at 9, Dkt. 142-8.
 8         Kurzke was the first of the Former Employees to leave CZMI for THS. He resigned
 9   from CZMI on April 27, 2018, and began working for THS on April 30, 2018. TAC ¶ 139;
10   Elman Decl. Ex. 3 (Kurzke Depo. at 181:1-5, 90:14-16). After Kurzke joined Topcon, the
11   other Former Employees (Hoffmeyer, Fay, Spencer, Ciccanesi, Guibord, Brock and Chen)
12   followed suit. See TAC ¶¶ 114, 139, 140, 152.
13         In the beginning of 2019, THS launched a software platform called Harmony, which
14   was intended to compete with FORUM. See Elman Decl. Ex. 3 (Kurzke Depo. at 202:21-
15   203:1). Since 2017, Topcon has been developing Glaucoma Module (as an add-on to
16   Harmony) to compete directly with Glaucoma Workplace. See Geller Decl. Ex. A (Kurzke
17   Depo. at 214:5-16; 215:4-10); Trefethen Decl. ¶ 8, Dkt. 143-8. Topcon has already
18   launched Glaucoma Module in Latin America and currently is seeking preliminary
19   approval to sell Glaucoma Module in the United States. See Supp. Elman Decl. Ex. 12
20   (Schmid Depo at 105:19-108:5); Ex. 13; Ex. 14; Ex. 15. Ex. 16 (Ferro Depo. at 126:3-9),
21   Dkt. 271-2–271-5.
22         CZMI alleges it has spent over a decade and millions of dollars in developing its
23   ODx products, including FORUM and Glaucoma Workplace. See Pl.’s Revised Reply at
24   13 (citing TAC ¶¶ 33-40 & Elman Decl. Exs. 5, 6), Dkt. 270. According to CZMI, Topcon
25   has been able to develop Glaucoma Module in a much shorter window of time due to the
26   unfair advantage it gained by exploiting CZMI’s trade secrets provided by Kurzke and
27
           3 Topcon Corporation was previously named as a party in this action but was
28   dismissed upon stipulation by the parties. Dkt. 183.
                                                -4-
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 5 of 23



 1   other Former Employees. See id. The centerpiece of CZMI’s claims, and the foundation of
 2   the instant motion for preliminary injunction, is Kurzke’s admitted retention of an external
 3   hard drive (“Hard Drive”) containing over 35,000 confidential, proprietary and trade secret
 4   information files belonging to CZMI. See Pl.’s Renewed Mot. at 1, Dkt. 130-4. CZMI
 5   further alleges that other of the Former Employees downloaded CZMI confidential
 6   business, marketing and pricing information relating to Glaucoma Workplace before
 7   onboarding with Topcon. See id. at 6.
 8                 3.     Alleged Misappropriation of Trade Secrets
 9          On April 14, 2018, after accepting Topcon’s job offer but before resigning from
10   CZMI, Kurzke copied a number of files on the Hard Drive that he used to back-up his
11   company laptop. See Elman Decl. Ex. 2 (listing of files stored on the Hard Drive),
12   Dkt. 127-4; Kurzke Decl. ¶ 13, Dkt. 143-4; TAC ¶ 7. The Hard Drive contains over 35,000
13   files that CZMI considers confidential, along with a cloned copy of Kurzke’s CZMI
14   workstation. See Elman Decl. Ex. 2 Upon leaving CZMI, Kurzke relinquished his laptop
15   to CZMI; however, he did not turn in the Hard Drive or notify CZMI of its existence. See
16   Elman Decl. Ex. 3 (Kurzke Depo. at 93:7-14, 97:2-13); Burton Decl. ¶ 9, Dkt. 148-6.
17          CZMI contends that after joining Topcon, Kurzke accessed numerous files stored on
18   the Hard Drive containing CZMI trade secrets, including DICOM files containing HFA
19   data and sensitive financial data, business plans and customer information. See Pl.’s
20   Revised Reply at 7-12; Elman Decl. Ex. 2; see also Supp. Elman Decl. Ex. 2 (D’Souza
21   Depo. at 113:13-14). DICOM is a “vendor neutral standard” to exchange medical images
22   and information across vendors and systems. See Elman Decl. Ex. 3 (Kurzke Depo. at
23   41:14-16). CZMI contends that, while working for Topcon, Kurzke accessed DICOM files
24

25

26

27

28

                                                  -5-
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 6 of 23



 1   from his Hard Drive, including a collection of data files and reports generated by the HFA.4
 2   See id. Exs. 21, 22. CZMI claims that the specific set of HFA reports stored on the Hard
 3   Drive is confidential and used specifically to test CZMI products. See Pl.’s Revised Reply
 4   at 7-9. While employed by Topcon, Kurzke, in his capacity as Topcon’s Director of
 5   Product Management, shared those data files with others at Topcon and with third party
 6   software developer Calcey Technologies LLC (“Calcey”). See Supp. Elman Decl. Exs. 21-
 7   22 (HFA data files sent to Calcey). On behalf of Topcon, Calcey used those files to
 8   develop and test SuperNorm, a “crucial” feature of Glaucoma Module. See id. Ex. 23.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24          4As noted, an HFA is a diagnostic device sold by CZMI that evaluates a patient’s
     peripheral vision. After a patient completes a session with an HFA, the device creates and
25   transmits a data set of information to FORUM. See Supp. Elman Decl. Ex. 29 (D’Souza
     Depo. at 205:10-23), Dkt. 268-7. When FORUM receives the data, the software begins a
26   background process to create a report that can then be accessed through CZMI’s Glaucoma
     Workplace. See id. at 205:7-208:20. The clinician can use Glaucoma Workplace to
27   generate a report containing the results of the patient’s visual field examination in a number
     of formats, including a PDF file which can be printed. See id.; Isola Decl. Ex. C (Wasch
28   Depo. at 123:18-124:15). Dkt. 277-10.
                                                  -6-
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 7 of 23



 1   Module. See id. Exs. 18 (Response to Interrog. No. 2), 19 (Resp. to RFA No. 12, Supp.
 2   Responses to RFA Nos. 5, 6, 7, 22).5
 3          B.     PROCEDURAL HISTORY
 4          On July 19, 2019, CZMI filed suit in this Court against Topcon and the Former
 5   Employees for trade secret misappropriation under federal and state law and related claims.
 6   CZMI filed a motion for preliminary injunction and Defendants filed motions to dismiss
 7   pursuant to Federal Rule of Civil Procedure 12(b)(6). See Dkt. 9, 37, 49. The Court
 8   granted the motion to dismiss with leave to amend and denied the motion for preliminary
 9   injunction as moot, in light of said ruling. See Dkt. 75.
10          CZMI filed a TAC on January 31, 2020. The causes of action alleged therein consist
11   of: (1) misappropriation under DTSA; (2) aiding and abetting misappropriation under
12   DTSA; (3) misappropriation under the CUTSA; (4) breach of contract; (5) patent
13   infringement (as to Topcon only); and (6) tortious interference. See Dkt. 195, 193-4. On
14   motion of Topcon, the Court dismissed the patent infringement claim. See Dkt. 285.
15          CZMI has now renewed its request for an injunction against Topcon and Kurzke,
16   individually. See Pl.’s Renewed Mot., Dkt 130-4 at 2. As relief, the motion seeks an order:
17   (1) directing all Defendants to immediately cease and desist disclosure of CZMI Trade
18   Secrets to Topcon or any other third party; (2) enjoining all Defendants from using any
19   CZMI Trade Secrets and CZMI confidential information that is uncovered through an
20   ongoing forensic examination; and (3) enjoining Topcon from releasing Glaucoma Module
21   and any other ODx product using CZMI trade secrets in the United States. See id.6
22

23

24          Defendants do not dispute the foregoing, but, citing Kurzke’s supplemental
            5
   declaration filed in support of their surreply, contend that Brock, Guibord and Ciccanesi do
25 not work on Glaucoma Module. See Defs.’ Surreply at 6-7 (citing Suppl. Kurzke Decl.
   ¶ 9). However, Kurzke merely stated that he was informed and believes that these
26 individuals “do not work, and have not worked, on Glaucoma Module,” but does not state
   the basis for such information and belief. See Suppl. Kurzke Decl. ¶ 9.
27
            In its Revised Reply, CZMI now limits the proposed injunction to Glaucoma
            6
28   Module specifically.
                                                  -7-
           Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 8 of 23



 1            Topcon and Former Employees filed oppositions to CZMI’s renewed motion, which
 2   argue, inter alia, that CZMI had failed to adequately identify the trade secrets that had
 3   allegedly been misappropriated. CZMI filed a single reply, which provides more specific
 4   detail regarding the trade secrets underlying the renewed motion. In response, Defendants
 5   complained that CZMI’s reply presented new arguments and new matter, and therefore,
 6   they should be permitted to file a surreply. The Court thus directed CZMI to file a revised,
 7   superseding reply (including supporting exhibits), focusing on the actual issues in dispute.
 8   Dkt. 266. The Court also permitted Defendants to file a joint surreply in response to the
 9   revised reply.7 Dkt. 266, 270, 279. The parties have timely filed the briefs, as directed by
10   the Court. Defendants have also filed objections to certain of the exhibits presented by
11   CZMI with its revised reply. Dkt. 278.8
12   II.      LEGAL STANDARD
13            “A plaintiff seeking a preliminary injunction must establish that he is likely to
14   succeed on the merits, that he is likely to suffer irreparable harm in the absence of
15   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
16   the public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th
17   Cir. 2011) (quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “The
18   first factor under Winter is the most important -- likely success on the merits.” Garcia v.
19   Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).
20

21
            In its revised reply, CZMI purportedly seeks an injunction against other Former
              7
22 Employees, despite only providing notice to Topcon and Defendant Kurzke in its Notice of
   its renewed motion. Compare Pl.’s Revised Reply at 1, Dkt. 267-4 with Pl.’s Renewed
23 Mot. at 1, Dkt. 131. Since CZMI has failed to provide proper notice to other Former
   Employees as required, the Court does not consider the requested injunction to be directed
24 against any of the Former Employees other than Kurzke. See United States v. Microsoft
   Corp., 147 F.3d 935, 944 (D.C. Cir. 1998) (“The purpose of Rule 65(a)(1)’s notice
25 requirement is to allow the opposing party a fair opportunity to oppose the preliminary
   injunction and compliance is mandatory.”)
26
            Though this should be obvious, the Court reminds the parties, and CZMI in
              8
27 particular, that citations to the record should be as specific as possible. The failure to
   provide the requisite pinpoint citations delays resolution of the matter presented to the
28 Court.

                                                    -8-
        Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 9 of 23



 1          Alternatively, a preliminary injunction may issue where “serious questions going to
 2   the merits were raised and the balance of hardships tips sharply in plaintiff’s favor,” if the
 3   plaintiff “also shows that there is a likelihood of irreparable injury and that the injunction is
 4   in the public interest.” Cottrell, 632 F.3d at 1135. This reflects the Ninth Circuit’s
 5   “sliding scale” approach, in which “the elements of the preliminary injunction test are
 6   balanced, so that a stronger showing of one element may offset a weaker showing of
 7   another.” Id. at 1131. In all cases, at an “irreducible minimum,” the party seeking an
 8   injunction “must demonstrate a fair chance of success on the merits, or questions serious
 9   enough to require litigation.” Pimentel v. Dreyfus, 670 F.3d 1096, 1105-106 (9th Cir. 2012)
10   (internal quotation and citation omitted).
11   III.   DISCUSSION
12          A.     EVIDENTIARY MATTERS
13          Defendants object to certain of the exhibits attached to the Supplemental Declaration
14   of Jeremy Elman filed by CZMI in support of its renewed reply. See Defs.’ Jt. Objections
15   at 1, Dkt. 278. Specifically, Defendants object to Exhibits 3, 4, 5, 6, 7, 8, 10, 13, 14, 17,
16   21, 22, 25 and 26 for lack of foundation, see Fed. R. Evid. 602, and hearsay, see id. 802.
17   These objections are both procedurally and substantively flawed.
18          Defendants’ objections do not comply with the local rules. As a general matter, any
19   evidentiary objections must be set forth “within the reply brief or memorandum.” Civ. L.R.
20   7-3(c).9 Here, Defendants improperly accompanied their surreply with a separate brief
21   setting forth numerous evidentiary objections. In view of Defendants’ failure to comply
22   with the Local Rules, the Court overrules the objections. Tri-Valley CARES v. U.S. Dept.
23   of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012) (“Denial of a motion as the result of a
24   failure to comply with local rules is well within a district court’s discretion.”); Christian v.
25

26         Pursuant to Rule 7-3(d)(1), a party may file a separate Objection to Reply
            9
   Evidence, but that filing is not to exceed five pages. However, the rule permitting a
27 separate objection does apply where, as here, the Court has permitted a party to file a brief
   in response to the reply. In any event, Defendants’ objection is seven pages, exceeding the
28 aforementioned five-page limit.

                                                    -9-
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 10 of 23



 1   Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002) (“The district court has considerable
 2   latitude in managing the parties’ motion practice and enforcing local rules that place
 3   parameters on briefing.”).
 4          The above notwithstanding, Defendants’ objections are not well taken. As this
 5   Court has previously explained, “the Federal Rules of Evidence do not strictly apply to
 6   preliminary injunction proceedings.” Stardock Sys., Inc. v. Reiche, No. C 17-07025 SBA,
 7   2018 WL 7348858, at *6 (N.D. Cal. Dec. 27, 2018) (internal quotations and citations
 8   omitted). The reason for the relaxed evidentiary rules is that the procedures relevant to
 9   seeking a preliminary injunction “are less formal” and the evidence is “less complete than
10   in a trial on the merits.” Univ. of Texas v. Camenish, 451 U.S. 390, 395 (1981). As a
11   result, the Court has the discretion to consider otherwise inadmissible or hearsay evidence
12   in connection with a motion for preliminary injunction. See Flynt Distrib. Co. v. Harvey,
13   734 F.2d 1389, 1394 (9th Cir. 1984) (holding that district courts “may give even
14   inadmissible evidence some weight” when deciding whether to issue a preliminary
15   injunction); Republic of the Philippines v. Marcos, 862 F.2d 1355, 1363 (9th Cir. 1988) (en
16   banc) (“It was within the discretion of the district court to accept this hearsay for purposes
17   of deciding whether to issue the preliminary injunction.”). To the extent there are any
18   evidentiary flaws in the challenged exhibits, such issues “properly go to weight rather than
19   admissibility.” Stardock Sys., 2018 WL 7348858, at *6. Defendants’ objections are
20   therefore overruled.
21          B.     LIKELIHOOD OF SUCCESS ON THE MERITS
22                 1.       Misappropriation of Trade Secrets
23          The elements of a claim for misappropriation of trade secrets under DTSA and
24   CUTSA are: (1) the plaintiff owned a trade secret; (2) the defendant acquired, disclosed, or
25   used the plaintiff’s trade secret through improper means; and (3) the defendant’s actions
26   damaged the plaintiff. Sargent Fletcher, Inc. v. Able Corp., 110 Cal. App. 4th 1658, 1665
27   (2003) (setting forth the elements under CUTSA); Alta Devices, Inc. v. LG Elecs., Inc., 343
28

                                                  - 10 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 11 of 23



 1   F. Supp. 3d 868, 877 (N.D. Cal. 2018) (stating that the elements under DTSA and CUTSA
 2   are essentially the same).
 3          A “trade secret” is defined as “information, including a formula, pattern,
 4   compilation, program, device, method, technique or process,” that (a) “[d]erives
 5   independent economic value, actual or potential, from not being generally known to the
 6   public or to other persons who can obtain economic value from its discourse or use” and
 7   (b) “[i]s the subject of efforts that are reasonable under the circumstances to maintain its
 8   secrecy.” Cal. Civ. Code § 3426.1(d); see also 18 U.S.C. § 1839(3) (defining “trade secret”
 9   as “financial, business, scientific, technical, economic, or engineering information,
10   including patterns, plans, compilations, program devices, formulas, designs, prototypes,
11   methods, techniques, processes, procedures, programs, or codes….”).
12           Under DTSA and CUTSA, “misappropriation” is defined as either (1) the
13   “[a]cquisition of a trade secret by another person who knows or has reason to know that the
14   trade secret was acquired by improper means,” or (2) the “[d]isclosure or use of a trade
15   secret of another without express or implied consent.” 18 U.S.C. § 1839(5) (emphasis
16   added); Cal. Civ. Code § 3426.1(b). E.g., Robillard v. Opal Labs, Inc., 428 F. Supp. 3d
17   412, 451-52 (D. Or. 2019) (“The DTSA ‘contemplates three theories of liability:
18   (1) acquisition, (2) disclosure, or (3) use.’”) (citations omitted).
19          “Because direct evidence of misappropriation and misuse is not always available,
20   plaintiffs can rely on circumstantial evidence to prove their case.” M.A. Mobile Ltd. v.
21   Indian Inst. of Tech. Kharagpur, 400 F. Supp. 3d 867, 893 (N.D. Cal. 2019). “In most
22   cases plaintiffs must construct a web of perhaps ambiguous circumstantial evidence from
23   which the trier of fact may draw inferences which convince him that it is more probable
24   than not that what plaintiffs allege happened did in fact take place.” UniRAM Tech., Inc.
25   v. Taiwan Semiconductor Mfg. Co., 617 F. Supp. 2d 938, 944 (N.D. Cal. 2007).
26          As will be explained below, CZMI has shown a likelihood of success on, or
27   alternatively, serious questions going to the merits of its DTSA and CUTSA claims based
28   on either “acquisition” or “disclosure or use” theories of misappropriation.
                                                    - 11 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 12 of 23



 1                        a)     Acquisition
 2          As discussed, a defendant misappropriates trade secrets by acquisition if it “knows
 3   or has reason to know that the trade secret was acquired by improper means.” 1839(5)(A);
 4   Cal. Civ. Code §§ 3426.1(a) & (b)(1). The phrase “improper means” includes “theft,
 5   bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy,
 6   or espionage through electronic or other means ….” 18 U.S.C. § 1839(6)(A); Cal. Civ.
 7   Code § 3426.1(a).
 8          Under the terms of his Trade Secret Agreement, Kurzke was under a duty, both
 9   during and after his employment with CZMI, to refrain from directly or indirectly using or
10   disclosing any confidential information belonging to CZMI to any third party, except as
11   authorized by CZMI. See Elman Decl. Ex. 12 ¶ 4. In derogation of such duty, Kurzke—
12   only weeks before leaving CZMI—copied confidential files to an external hard drive. See
13   Kurzke Decl. ¶ 13. When he left CZMI, he failed to disclose to CZMI that he had retained
14   the Hard Drive, despite representing that he had turned in all company equipment and was
15   not in possession of any confidential information. See Burton Decl. ¶ 9, Dkt. 148-6. After
16   commencing employment with Topcon, Kurzke accessed files on the Hard Drive and
17   shared some of them with other employees at Topcon, as well as a third-party vendor
18   assisting Topcon in testing Glaucoma Module. See Supp. Elman Decl. Exs. 27, 34.
19          Defendants counter that Kurzke’s retention of the Hard Drive was completely
20   innocent because, when he worked for Zeiss, he was instructed to back up his laptop to an
21   external hard drive. See Elman Decl. Ex. 3 (Kurzke Depo. at 94:18-21). As a result,
22   Kurzke claims that he believed that the Hard Drive belonged to Zeiss, as opposed to CZMI.
23   He further asserts that he retained possession of the Hard Drive after leaving CZMI because
24   some of his personal files remained on the device. See Topcon Opp’n at 10. As for
25   copying files to the Hard Drive after accepting Topcon’s job offer and only weeks before
26   leaving CZMI, Kurzke claims that he did so as “part of [his] normal practice of backing up
27   the laptop and in preparation to transfer his work files to his successor, given [his]
28

                                                   - 12 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 13 of 23



 1   upcoming departure from CZMI.” See Kurzke Decl. ¶ 13. These explanations strain
 2   credulity.
 3          As an initial matter, the Hard Drive was issued to Kurzke by the Information
 4   Technology Department at CZMI, not Zeiss. See Elman Decl. Ex. 3 (Kurzke Depo. at
 5   95:2-5). To the extent that Kurzke, in fact, believed that the Hard Drive belonged to Zeiss
 6   as opposed CZMI, he should have, at a minimum, attempted to return the hard drive to
 7   Zeiss or at least notify Zeiss that it was in his possession. He did neither. See Burton Decl.
 8   ¶ 12. Indeed, in view of the clear obligations imposed upon him under the Trade Secret
 9   Agreement, Kurzke should have alerted CZMI about the Hard Drive during his exit
10   interview. See Comet Techs. United States of Am. Inc. v. Beuerman, No. 18-CV-01441-
11   LHK, 2018 WL 1990226, at *4 (N.D. Cal. Mar. 15, 2018) (“[I]f Defendant was at all
12   unclear about whether taking information was a breach of Defendant’s duty to maintain
13   secrecy, the exit interview would have dispelled any doubts.”). Instead, Kurzke chose to
14   stay silent about the Hard Drive and his concomitant possession of 35,000 CZMI computer
15   files. Burton Decl. ¶ 10.10
16          As for his purported concerns related to his personal files, it is axiomatic that Kurzke
17   could have quickly and easily transferred or deleted his personal files from the Hard Drive.
18   That aside, the personal files on the Hard Drive also were on his laptop. Yet, Kurzke
19   relinquished his laptop to CZMI but not the Hard Drive. See Geller Decl. Ex. A (Kurzke
20   Depo. at 110:8-21). Finally, if Kurzke’s actual motivation to retain the Hard Drive was to
21   protect the privacy of his personal information, there would be absolutely no reason for him
22   to have accessed any of the files belonging to CZMI, let alone transmit some of those files
23
            10 Defendants fault CZMI staff for not asking Kurzke about the Hard Drive during
24   his exit interview. However, staff did not ask about the Hard Drive because they did not
     know it existed. See Burton Decl. ¶ 9. Had they been aware of the Hard Drive, CZMI
25   would have listed the device on the checklist of equipment to be returned. See id. Nor
     would CZMI have reason to ask about the Hard Drive, since Kurzke completed and signed
26   a company Termination Checklist indicating that he had returned all company equipment
     and that he had “returned all Zeiss property and confidential proprietary documents.” Id.
27   Ex. B. As noted above, under the terms of his Trade Secret Agreement, Kurzke had no
     right to possess any of CZMI’s confidential or proprietary files after his separation of
28   employment. See Elman Decl. Ex. 12 ¶ 4.
                                                  - 13 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 14 of 23



 1   to others at Topcon and a third-party vendor assisting Topcon in the development of
 2   Glaucoma Module.
 3          Equally untenable is Defendants’ explanation for Kurzke’s decision to copy CZMI
 4   files onto the Hard Drive shortly before starting with Topcon. Kurzke alleges that he was
 5   simply backing up his laptop as part of his normal practice and to facilitate the transfer of
 6   files to his successor. See Kurzke Decl. ¶ 13. However, neither Zeiss nor CZMI
 7   authorized Kurzke to make backups of confidential information (as defined in the Trade
 8   Secret Agreement) on external hard drives. See Burton Decl. ¶¶ 8, 14. Additionally,
 9   Kurzke’s claim that he was preparing the files for his successor makes no logical sense,
10   since Kurzke retained the Hard Drive after he left CZMI.
11          Finally, Defendants contend that there was no misappropriation because none of the
12   files Kurzke accessed was used to develop any competing ODx products. As will be
13   discussed in more detail below, that simply is untrue. In any event, misappropriation based
14   on “acquisition” is not dependent on the defendant’s use of trade secrets. AUA Private
15   Equity Partners, LLC v. Soto, No. 1:17-CV-8035-GHW, 2018 WL 1684339, at *6
16   (S.D.N.Y. Apr. 5, 2018) (“Courts evaluating claims for misappropriation of trade secrets
17   under the various state UTSAs that define ‘misappropriation’ in terms nearly identical to
18   the DTSA have found that liability attaches to employees who ... abscond with their
19   employers’ trade secrets, even in the absence of any subsequent use or disclosure of the
20   information.”).
21          In sum, the Court finds that CZMI has demonstrated a likelihood of success on its
22   claims for misappropriation of trade secrets based on acquisition through improper means.
23   E.g., Cutera, Inc. v. Lutronic Aesthetics, Inc., 444 F. Supp. 3d 1198, 1207-208 (E.D. Cal.
24   2020) (concluding that the plaintiff had demonstrated a likelihood that the defendants
25   misappropriated confidential information where forensic evidence showed information was
26   downloaded from work devices to personal computers); WeRide Corp. v. Kun Huang, 379
27   F. Supp. 3d 834, 848 (N.D. Cal. 2019), modified in part, No. 5:18-CV-07233 EJD, 2019
28   WL 5722620 (N.D. Cal. Nov. 5, 2019) (finding that a former employee’s misappropriation
                                                  - 14 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 15 of 23



 1   was evidenced by his copying and retaining his former employer’s confidential files) (citing
 2   cases); Comet Techs. United States of Am. Inc., 2018 WL 1990226, at *4 (finding a
 3   likelihood of success based on acquisition of trade secrets by improper means where the
 4   defendant, who was subject to confidentiality agreement, denied possessing external
 5   memory devices containing the plaintiff’s confidential information property during his exit
 6   interview but later conceded that he took such devices before going to work for the
 7   plaintiff’s competitor); see also HighMark Digital, Inc. v. Casablanca Design Centers, Inc.,
 8   No. CV1806105SJOJPR, 2020 WL 2114940, at *21 (C.D. Cal. Mar. 26, 2020) (“A jury
 9   could conclude that Winter misappropriated HighMark’s trade secrets when he retained the
10   company’s laptop and external hard drive seven to ten business days after he resigned and
11   returned the laptop wiped of its data.”); Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072,
12   1077 (N.D. Cal. 2016) (finding the plaintiff was likely to succeed on its DTSA and CUTSA
13   claims where the defendant, though subject to a confidentiality agreement, “e-mailed and
14   downloaded, to her personal devices, confidential information from HSI before leaving her
15   employment to work at a competitor”).
16                        b)     Disclosure or Use
17          As an alternative matter, CZMI has made a compelling showing of “[d]isclosure or
18   use of a trade secret of another without express or implied consent.” 18 U.S.C. § 1839(5).
19   As noted, Kurzke copied confidential files from his laptop to the Hard Drive after accepting
20   Topcon’s offer of employment but before giving notice to CZMI. Other Former Employees
21   also copied confidential information to external memory devices before leaving CZMI for
22   Topcon. The timing of their actions “strongly suggests they intended to use the information
23   in their employment with [Topcon].” Cutera, 444 F. Supp. 3d at 1207 (finding that the
24   confidential information obtained by former employees shortly before joining their former
25   employer’s competitor indicated their intention to use the information for the benefit of
26   their new employer); see also Redapt Inc. v. Parker, No. 2:20-CV-00862-JRC, 2020 WL
27   3128859, at *4 (W.D. Wash. June 11, 2020) (“The timing of [defendant]’s actions,
28   including setting up meetings with [plaintiff]’s competitor, is strong circumstantial
                                                  - 15 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 16 of 23



 1   evidence that [defendant] copied the CRM database with the intent to offer confidential
 2   information to [plaintiff]’s competitors.”); Montana Silversmiths, Inc. v. Taylor Brands,
 3   LLC, 850 F. Supp. 2d 1172, 1184 (D. Mont. 2012) (finding that the timing of the individual
 4   defendants’ employment with the entity defendant’s launch of a competing design
 5   presented “sufficient circumstantial evidence from which a reasonable jury could conclude
 6   that Defendants misappropriated [the plaintiff’s] trade secrets”).
 7          Defendants’ use and/or disclosure of CZMI’s trade secrets is further shown by
 8   Kurzke’s admitted downloading of tens of thousands of confidential files from his laptop
 9   and sharing some of that information with Topcon and at least one third party vendor. In
10   particular, CZMI points to evidence that, while employed by Topcon, Kurzke emailed 145
11   HFA reports to Calcey, a third-party vendor assisting Topcon in testing Glaucoma Module.
12   See Supp. Elman Decl. Ex. 27.11 Defendants do not dispute that Kurzke transmitted those
13   and other HFA and OCT files to persons at Topcon and to Calcey. See id. Ex. 34. Nor do
14   they dispute that he was acting in the course and scope of his employment with Topcon,
15   thereby inculpating Topcon. See Brain Injury Ass’n of California v. Yari, No. 19-CV-
16   5912, 2020 WL 3643482, at *5-*6 (C.D. Cal. Apr. 30, 2020) (finding that misappropriation
17   is “within the scope of employment when it is performed, at least in part, to benefit the
18   employer, though the employer may forbid it”). Rather, Defendants argue that HFA reports
19   are intended for disclosure to third parties and therefore cannot be considered confidential.
20   See Defs.’ Surreply at 4. Citing the deposition testimony of several CZMI employees,
21   Defendants allege that HFA reports are PDF documents that are publicly viewable by the
22   end user and are considered the property of the doctor using the HFA. See id. Defendants
23   add that CZMI uses HFA reports for public marketing purposes (such as in brochures and
24   public product demonstrations) and that the file itself is readable by any number of DICOM
25   viewers freely available to the public. See id. at 5.
26

27          Kurzke sent at least 145 HFA reports to Calcey, 117 of them were in his
            11
   possession at CZMI, and 28 that he created after he left CZMI from documents on the
28 Kurzke Hard Drive. See id. Ex. 24-25.

                                                   - 16 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 17 of 23



 1          Defendants’ arguments regarding the HFA reports miss the mark. CZMI is not
 2   claiming that any HFA report, standing alone, is a confidential trade secret. Rather, CZMI
 3   asserts—and Defendants do not dispute—that it is the particular set of HFA test reports
 4   that Kurzke copied to and accessed from the Hard Drive that is confidential. See Pl.’s Rev.
 5   Reply at 7-9. Nor do Defendants challenge CZMI’s contention that it expended time and
 6   resources assembling reports representing various test results for their usefulness in product
 7   testing. See id. Indeed, Kurzke himself confirmed the important value of the set of reports,
 8   explaining in an email to Calcey that the 145 reports were especially useful because their
 9   data patterns reflect “[a] good mix of what we will find in environments where this
10   [Topcon] product will eventually be used.” Supp. Elman Decl. Ex. 27. These reports
11   facilitated Calcey’s ability to test a “crucial” feature of Glaucoma Module, based on criteria
12   provided to Calcey by Kurzke. See id. Ex. 23, 26. Indeed, Kurzke informed Calcey that
13   “[w]e will need zero deviations or data extraction issues with these 145 reports to call
14   [Calcey’s work for Topcon] a success.” Id. Ex. 27. Thus, the record persuades the Court
15   that, even if an individual HFA report may not itself be confidential, the particular set of
16   reports assembled by CZMI and copied by Kurzke, which contain a broad spectrum of
17   examination scenarios, has independent economic value from not being generally known to
18   the public.12
19          Defendants also overlooks the distinction between HFA data and an HFA report.
20   The raw data generated by an HFA (following a patient examination) is in a DICOM
21   format but is not automatically readable by a DICOM viewer because the data is
22   “scrambled” in a manner proprietary to CZMI. See Supp. Elman Decl. Ex. 4, Dkt. 279-3.
23   Kurzke acknowledged that for Topcon’s Harmony software to replace FORUM, Topcon
24   engineers needed a solution so that Harmony could translate raw DICOM data. See id.
25   Kurzke admitted that it was “possible” that he accessed files from the Hard Drive to assist
26

27           If Defendants are correct that HFA Reports are readily and publicly available, they
            12
   fail to explain why they did not obtain the reports through such channels and supply them
28 to Calcey.

                                                  - 17 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 18 of 23



 1   the engineers in finding such a solution. See Elman Decl. Ex. 3 (Kurzke Depo. at 312:5-
 2   11). Notably, after the engineers communicated with Kurzke, they found a solution so that
 3   Harmony could read HFA data files in their native format. See id. at 237:12-21. While the
 4   Court has not been presented with any direct evidence that Kurzke supplied Topcon with
 5   CZMI’s proprietary raw data, the record circumstantially supports the inference that he did,
 6   or at least that he used CZMI’s proprietary information to assist them in doing so.
 7          In sum, Defendants’ use and disclosure of CZMI’s HFA data files and reports show
 8   that CZMI will likely succeed in showing misappropriation of these secrets or at least has
 9   raised serious questions going to the merits of such claims.
10                  2.     Breach of Contract
11          CZMI’s fourth cause of action alleges that Kurzke, along with other Former
12   Employees, breached his Trade Secret Agreement. To state a claim for breach of contract,
13   express or implied, under California law, a plaintiff must allege: “(1) the contract, (2) the
14   plaintiff’s performance of the contract or excuse for nonperformance, (3) the defendant’s
15   breach, and (4) the resulting damage to the plaintiff.” CDF Firefighters v. Maldonado, 158
16   Cal. App. 4th 1226, 1239 (2008).
17          Under the terms of his Trade Secret Agreement, Kurzke agreed that he would not:
18   (1) directly or indirectly, utilize or disclose to anyone outside of Zeiss (or its subsidiaries),
19   or permit access by unauthorized persons or entities to, any confidential information; and
20   (2) “[u]nder no circumstances … utilize any, or disclose to any third parties, Company
21   Confidential Information after [his] termination with Company.” Elman Decl. Ex. 12 ¶ 4.
22   He also agreed to return all CZMI confidential information and “external storage devices.”
23   See id. ¶ 9.
24          Kurzke breached the above provisions of his Trade Secret Agreement, inter alia, by
25   copying files onto and retaining the Hard Drive (which contained CZMI’s confidential
26   information), and by accessing CZMI’s proprietary set of test HFA reports and sending
27   them to a third-party vendor assisting Topcon with the development of Glaucoma Module.
28   Although Defendants maintain that such reports are not confidential, the Court rejects that
                                                    - 18 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 19 of 23



 1   contention for the reasons previously discussed. Kurzke’s disclosure to a third party of
 2   confidential information belonging to CZMI violates the plain terms of his Trade Secret
 3   Agreement. The Court therefore finds that CZMI has demonstrated a likelihood of success
 4   on its breach of contract claim as to Kurzke.
 5          C.     IRREPARABLE HARM
 6          The second requirement for obtaining a preliminary injunction is that the plaintiff is
 7   likely to suffer irreparable harm absent the relief requested. Winter, 555 U.S. at 21. CZMI
 8   contends that there is a presumption of irreparable harm in trade secret cases. Defendants
 9   counter that no such presumption exists. The Ninth Circuit has not reached the question of
10   whether a court may presume irreparable harm in trade secret cases. Nonetheless, courts
11   within this District have consistently reached the conclusion that a plaintiff “will suffer
12   irreparable harm if its proprietary information is misappropriated.” Comet Techs. United
13   States of Am. Inc., 2018 WL 1990226, at *5 (citing cases). Thus, the Court’s finding that
14   CZMI is likely to succeed on its misappropriation claims is sufficient to support a finding
15   of irreparable harm. See id.
16          In the alternative, even without the benefit the aforementioned presumption, the
17   Court is persuaded by CZMI’s showing of irreparable harm. CZMI leads the market in
18   ODx products, including its HFA and FORUM and Glaucoma Workplace software
19   solutions. E.g., Supp. Elman Decl. Ex. 28 (Wasch Depo. at 321:23-322:2) (statement by
20   CZMI’s Product Manager for Glaucoma Workplace that, as of December 2019, there were
21   “essentially no other true competitors to Glaucoma Workplace”)). Topcon is a direct
22   competitor of CZMI and seeks to compete with Harmony and Glaucoma Module. As
23   discussed above, the record suggests that Topcon, through Kurzke and Former Employees,
24   have acquired, and in some instances used, confidential information belonging to CZMI to
25   assist Topcon in developing Glaucoma Module. Courts concur that a defendant’s ability to
26   gain a competitive advantage through the use of confidential information to develop a
27   competing product is sufficient to constitute irreparable harm. E.g., Waymo LLC v. Uber
28   Techs., Inc., No. C 17-00939 WHA, 2017 WL 2123560, at *10 (N.D. Cal. May 15, 2017)
                                                  - 19 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 20 of 23



 1   (defendant’s use of plaintiff’s trade secrets afforded it a “competitive edge” in the self-
 2   driving car industry, which constituted irreparable harm); see also Comet Techs. United
 3   States of Am. Inc., 2018 WL 1990226, at *5 (“Plaintiff’s expenditure of considerable time
 4   and resources on the Da Vinci Project further supports a finding of irreparable harm
 5   because disclosure of the Da Vinci Project information will jeopardize Plaintiff’s
 6   competitive position.”); Saini v. Int’l Game Tech., 434 F. Supp. 2d 913, 919 (D. Nev. 2006)
 7   (“Public disclosure of a trade secret destroys the information’s status as a trade secret. This
 8   harms the trade secret owner by both depriving him of a property interest, and by allowing
 9   his competitors to reproduce his work without an equivalent investment of time and
10   money.”).
11          Topcon argues that money damages should suffice to remedy any harm to CZMI.
12   Defs.’ Surreply at 7. However, the “loss of trade secrets cannot be measured in money
13   damages ... [because] a trade secret once lost ... is lost forever.” FMC Corp. v. Taiwan
14   Tainan Giant Indus. Co., 730 F.2d 61, 63 (2d Cir. 1984). Moreover, CZMI’s potential loss
15   of at least some market share due, in part, to Topcon’s ability to accelerate the development
16   and launch of Glaucoma Module as a result of Defendants’ conduct would be extremely
17   difficult to quantify. See Waymo LLC, 2017 WL 2123560, at *11 (finding that it would
18   “likely be futile to attempt, after the fact, to estimate the monetary value of injury suffered
19   from either the loss of [plaintiff]’s competitive position in this nascent industry or the
20   destruction of its trade secrets pertaining to the same”).
21          Lastly, Defendants argue that there is no “immediate threatened harm” because
22   Glaucoma Module has been undergoing development for at least two years and that Topcon
23   has not yet sought federal regulatory approval to sell the product. Defs.’ Surreply at 7.
24   However, Topcon has already sold Glaucoma Module in Latin America and obtained
25   preliminary FDA approval for Glaucoma Module for sale in the United States. See Supp.
26   Elman Decl., Ex. 12 (Schmid Depo at 105:19-108:5); Ex. 13; Ex. 14; Ex. 15. Ex. 16 (Ferro
27   Depo. at 126:3-9). Thus, the Court is satisfied that the likely irreparable harm discussed
28   above is sufficiently imminent for purposes of a preliminary injunction.
                                                   - 20 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 21 of 23



 1          D.     PUBLIC INTEREST
 2          The public interest is served by the protection of trade secrets and the enforcement
 3   of contractual commitments made by an employee to his or her employer. See Henry
 4   Schein, 191 F. Supp. 3d at 1078. Defendants do not contend otherwise but instead counter
 5   that CZMI’s claims are speculative and that the proposed injunction would stifle
 6   competition. See Topcon Opp’n at 19-20; Defs.’ Surreply at 7.
 7          As discussed above, CZMI’s claims are far from speculative. To the contrary, the
 8   evidence shows that Kurzke copied and stored confidential and proprietary information
 9   belonging to CZMI on the Hard Drive and lacked candor regarding his possession of the
10   Hard Drive at the time of his departure. After he started working for Topcon, Kurzke
11   accessed files from the Hard Drive and disclosed them to a third-party assisting Topcon in
12   the development of Glaucoma Module. As for stifling competition, Topcon’s acquisition
13   and use of at least some of the trade secrets stored on the Hard Drive to develop a
14   competing product is not “legitimate” competition. Waymo, 2017 WL 2123560, at *12. In
15   addition, “[w]hile California has a strong public policy in favor of competition, this interest
16   yields to California’s interest in protecting a company’s trade secrets.” Bank of Am., N.A.
17   v. Lee, No. CV 08-5546 CAS(JWJX), 2008 WL 4351348, at *7 (C.D. Cal. Sept. 22, 2008).
18   The Court finds that the public interest factor favors CZMI.
19          E.     BALANCE OF HARDSHIPS
20          “To determine which way the balance of the hardships tips, a court must identify the
21   possible harm caused by the preliminary injunction against the possibility of the harm
22   caused by not issuing it.” University of Haw. Prof’l Assembly v. Cayetano, 183 F.3d 1096,
23   1108 (9th Cir. 1999). As discussed above, CZMI has persuasively shown that it faces
24   both serious and immediate harm absent an injunction. See, e.g., WeRide Corp., 379 F.
25   Supp. 3d at 854. Defendants respond that “[it] will lose its investment and suffer a
26   significant hardship, if it is precluded from releasing Glaucoma Module and competing
27   with CZMI.” Defs.’ Surreply at 7. However, that assertion is conclusory and unsupported.
28   That aside, whatever hardship Topcon may experience is attributable to its own conduct in
                                                  - 21 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 22 of 23



 1   using CZMI’s confidential and proprietary information in the course of preparing
 2   Glaucoma Module for market. The Court concludes that the balance of hardships tips
 3   sharply in favor of CZMI and support the imposition of a preliminary injunction.
 4          F.     BOND
 5          When granting a preliminary injunction, Federal Rule of Civil Procedure 65(c)
 6   requires a court to set a security bond “in an amount that the court considers proper to pay
 7   the costs and damages sustained by any party found to have been wrongfully enjoined or
 8   restrained.” Fed. R. Civ. Proc. 65(c). However, Rule 65 “invests the district court with
 9   discretion as to the amount of security required, if any.” Jorgensen v. Cassidy, 320 F.3d
10   906, 919 (9th Cir. 2003). A court may dispense with the filing of a bond if “there is no
11   realistic likelihood of harm to the defendant from enjoining his or her conduct.” Id.
12          CZMI requests that the Court impose the requested preliminary injunction without a
13   bond. See Pl.’s Renewed Mot. at 11-12. Defendants do not address this request for the
14   bond requirement. Their silence on this issue waives any objection to CZMI’s request for
15   no bond. See Shakur v. Schriro, 514 F.3d 878, 892 (9th Cir. 2008) (opposing party waives
16   arguments by not raising them in an opposition). Waiver aside, the Court finds that there is
17   no realistic likelihood of harm to Defendants because they were never entitled to disclose or
18   use the information taken from CZMI. See Comet Techs. United States of Am. Inc., 2018
19   WL 1990226, at *6 (“Put otherwise, there is no likelihood of harm because the TRO would
20   simply enjoin Defendant from doing something Defendant never had a right to do in the
21   first place.”). Moreover, in his Trade Secret Agreement, Kurzke expressly “agrees and
22   consents that [CZMI] shall be entitled to injunctive relief, both preliminary and permanent,
23   without bond.” Elman Decl. Ex. 12 ¶ 9. In view of the circumstances, the Court finds that
24   no bond is necessary.
25   IV.    CONCLUSION
26          For the reasons stated above,
27          IT IS HEREBY ORDERED THAT Plaintiff CZMI’s Renewed Motion for
28   Preliminary Injunction is GRANTED.
                                                 - 22 -
       Case 4:19-cv-04162-SBA Document 319 Filed 03/01/21 Page 23 of 23



 1          1.     THS and TMS are enjoined from releasing and selling Glaucoma Module to
 2   the public, pending further order of the Court.
 3          2.     THS, TMS and Kurzke are enjoined from, directly or indirectly, obtaining,
 4   retaining, using, transmitting, disseminating, or disclosing, or attempting to obtain, retain,
 5   use, transmit, disseminate, or disclose, any CZMI confidential, proprietary, or trade secret
 6   information, including any files obtained from the Hard Drive or during the course of
 7   Former Defendants’ employment with CZMI.
 8          3.     Because this Order may contain information within the scope of the parties’
 9   protective order, this Order shall remain under seal pending further Order of the Court.
10   Within 14 days of the date this Order is filed, the parties shall jointly advise the Court
11   which facts, if any, they contend should be redacted from the public version of this ruling.
12   To the extent any party seeks redaction of any portion of the Court’s ruling, such party shall
13   provide the Court with a proposed redacted order for public disclosure.
14

15          IT IS SO ORDERED.
16   Dated: 03/01/2021                                      ______________________________
                                                            SAUNDRA BROWN ARMSTRONG
17
                                                            Senior United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                                   - 23 -
